Citation Nr: 1716323	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for ischemic heart disease to include as secondary to Agent Orange exposure.

3.  Entitlement to a compensable evaluation for hyperhidrosis of the feet.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran requested a Travel Board hearing in his August 2016 VA Form 9 which perfected his appeal of the heart and diabetes claims.  He requested a videoconference hearing in his October 2013 VA Form 9 which was limited to the issue of the increased rating for hyperhidrosis of the feet.  In November 2016 he stated that he wished to withdraw his request for a Board hearing.  Despite this, the RO subsequently sent him a hearing notice in February 2017 notifying that he had been placed on a waiting list for a Travel Board hearing.  An April 2017 Report of Contact, however, confirmed that the Veteran did not want any hearing and that he wanted the case to proceed.  Thus his hearing requests are withdrawn.   

In February 2017 the Veteran confirmed that he wanted to represent himself.  

The issue of entitlement to a compensable evaluation for hyperhidrosis of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2012 rating action VA denied entitlement to service connection for diabetes mellitus, type II because there was no evidence of a nexus between the Veteran's diagnosed disability and his period of military service.

2.  New evidence received since the final August 2012 rating decision is either duplicative or not pertinent to the diabetes mellitus, type II and fails to relate to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran neither served in the Republic of Vietnam nor in the Republic of Korea during service and it is not otherwise shown that he was exposed to an herbicide agent during service.

4.  The Veteran's heart disease, cannot be presumed to be due to exposure to herbicides in service, it is not otherwise related to his service, and it was not manifested until many years after his active service.


CONCLUSIONS OF LAW

1.  The August 2012 rating decision denying entitlement to service connection for a diabetes mellitus, type II, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.200, 20.202 (2016). 

2.  New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

3.  Heart disease, including ischemic heart disease was not incurred or aggravated in service, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Legal Criteria and Analysis-New and Material and Service Connection

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for diabetes mellitus type II, and seeks entitlement to service connection for ischemic heart disease; both claimed as secondary to Agent Orange exposure.  

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final. 38 U.S.C.A. § 5108; 38 C.F.R. §  3.156.  If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to agency decision makers. " Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. §  3.303 (a). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus if the disability is manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

While there are special regulations pertaining to certain diseases, to include ischemic heart disease and type II diabetes mellitus, due to herbicide exposure for those veterans who served in the Republic of Vietnam during the Vietnam War, and along the demilitarized zone of the Republic of Korea between April 1968 and August 1971, those regulations are not applicable here because the appellant neither served in the Republic of Vietnam nor at the demilitarized zone of the Republic of Korea during the pertinent term during his active duty service.  38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II-New and Material Evidence

Entitlement to service connection for diabetes, to include as secondary to herbicide exposure, was denied in an August 2012 rating decision.  The claim was denied because the evidence preponderated against finding that diabetes was incurred or aggravated during active service, and against finding that the disorder was disabling to a compensable degree within one year of release from active service.  Additionally, the rating decision found that the evidence preponderated against presuming that the appellant was exposed to herbicides during service as the evidence did not show that he served in the Republic of Vietnam or at the demilitarized zone of the Republic of Korea during the period between April 1968 and August 1971.   

While the appellant filed a timely notice of disagreement to the August 2012 rating decision he limited his substantive appeal to another claim.  As such, a timely appeal to the August 2012 rating decision was not perfected, and that decision is final.  38 U.S.C.A. § 7105 (West 2014).

In February 2015 the Veteran sought to reopen his previously denied claim for service connection for diabetes.  

The evidence received prior to August 2012 included service personnel records showing that the Veteran served in Korea in July and August 1966.  His service did not include any service in Vietnam and his total active service was from October 1965 to October 1967.  

The medical evidence received prior to August 2012 included service treatment records which disclosed no evidence or complaints suggestive of diabetes and no findings of diabetes at a January 1971 VA examination.  An October 2011 VA examination report disclosed a diagnosis of diabetes, type II with the appellant reporting a history of that disease since 2010.  

Received since August 2012 is a record showing a diagnosis of diabetes mellitus, type II, with onset in March 2009 as reported in a problem list entered in VBMS on July 3, 2012.  VA records from March 2008 to June 2012 show that the Veteran had an elevated glucose noted in March 2009 with a diabetic foot examination done the same month.  These records show ongoing treatment for type II diabetes from 2010 through June 2012.  

The evidence received after August 2012 includes attempts to verify whether the Veteran had exposure to Agent Orange during active service.  He submitted a statement in support of claim in November 2012 stating that he served at the demilitarized zone but could not recall the name of the camp.  

In July 2016 a request was logged in for Joint Services Research and Records Center to attempt to verify the appellant's claimed inservice exposure to Agent Orange.  In August 2016 a response was received showing that the appellant's unit did operate in the demilitarized zone on patrols.  The records did not document the use, storage, spraying or transportation of herbicides to include Agent Orange.  Significantly, however, it was noted that the appellant's tour of duty in Korea did not fall within the VA required date range to presume inservice exposure.

The language of 38 C.F.R. § 3.156(a) creates a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The regulation does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  

Having reviewed the evidence the Board finds that the newly received evidence includes medical treatment records confirming the previously acknowledged diagnosis of diabetes and hence is duplicative.  Moreover, while the evidence from the Joint Services Research Records Center is new, it is unfavorable in nature as it ultimately provides a finding from an official source that the Veteran was not likely exposed to Agent Orange in during his service.  Thus the "new" evidence fails to raise a "reasonable possibility of substantiating the claim" and ultimately precludes the reopening of this claim.  

As new and material evidence has not been received to reopen the claim, the claim of entitlement to service connection for diabetes is not reopened.   

Ischemic heart disease-Service Connection

Service connection for ischemic heart disease to include as secondary to herbicide exposure was denied in a November 2011 rating decision.  The Veteran did not thereafter perfect a timely appeal.  In February 2015 the Veteran filed a claim to reopen the issue of entitlement to service connection for a heart disability.     

Here, however, service personnel records were associated with the record in February 2012, i.e., after the November 2011 rating was issued.  These records showed that the Veteran served at the demilitarized zone in the Republic of Korea.  These records were in existence and not previously associated with the claims file at the time of the prior denial.  Therefore unlike the situation with the diabetes claim where the records were available, 38 C.F.R. § 3.156 (c) does not apply to this claim.  Rather, VA will reconsider the claim de novo.  

As noted above, service personnel records show that the Veteran served at the demilitarized zone in the Republic of Korea in July and August 1966.  He did not serve in the Republic of Vietnam, and his service in Korea was prior to April 1, 1968.

Service treatment records disclosed no evidence or complaints suggestive of cardiovascular problems and no findings of cardiovascular issues were shown at a January 1971 VA examination. 

The October 2011 VA examination report noted a diagnosis of ischemic heart disease.  (See, e.g., a history of a myocardial infarction in 2007).  No opinion was, however, offered linking any diagnosed heart disorder to service.  The appellant's other postservice medical records show continuing diagnoses and treatment for heart disease since at least 2005.  Significantly, however, the record as a whole does not show any evidence of any heart disorder in service or for many years after service.  Moreover, the Veteran neither contends nor does the evidence show that this disability was manifested within one year of separation from active duty.  Service connection on a presumptive basis is not available. 38 C.F.R. §§  3.307, 3.309(a). 

As to whether herbicide exposure may be presumed to have caused ischemic heart disease, the appellant neither served in the Republic of Vietnam, nor serve in Korea during the term set forth in 38 C.F.R. §§ 3.307 and 3.309 which would allow consideration of the presumption based on his service at the demilitarized zone.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances. See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  The only favorable opinions in the file are the Veteran's and the Board has carefully considered his lay assertions.  

The Veteran neither contends nor does the record show that he has had a heart disorder since service.  Instead, he contends his heart disease is due to herbicide exposure during service in Korea.  His contentions concerning herbicide exposure are insufficient to establish his claim, and they are outweighed by the findings of the Joint Service Records and Research Center which show that the Veteran was have not exposed to herbicides during service in Korea. The Veteran's belief, alone, that he was exposed to herbicides in the circumstances as described, does not outweigh the evidence against the claim.  He has not presented any other evidence to indicate that he was exposed to herbicides.  

Finally, no connection based on direct causation has been proposed between this disability and service except for the Veteran's own bare statements that are not competent and probative for reasons stated above.  The appellant as a layperson untrained in the field of medicine is not competent to address medical causation for his claim of service connection currently on appeal.  

Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for heart disease, to include as due to herbicide exposure. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.


REMAND

VA ordered a VA examination on September 14, 2016 for skin diseases and sent a letter to the Veteran the following day advising that steps were being taken to schedule a VA examination in connection with his claim.  There is no evidence that such an examination has been scheduled subsequent to this request.  Thus the RO should determine whether this ordered examination was ever scheduled and obtain either the report of the examination or any evidence showing that the Veteran failed to report after receiving proper notice.  If the evidence shows that the Veteran was not provided with an examination and there was no failure to report, steps should be taken to provide him with a VA examination to address the severity of his hyperhidrosis of the feet.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records which are not of record, and associate those documents with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Clarify whether the Veteran was provided with a VA examination to address the severity of his hyperhidrosis of the feet and if so associate this examination report with the claims file.  If the Veteran failed to report for this examination, associate with the record any documents pertaining to such failure report and notice to the Veteran about the examination.    

If a VA examination was never scheduled; or if the appellant failed to report and good cause exists for such failure to report, the RO should reschedule the Veteran for a VA examination to address the severity of his hyperhidrosis of the feet.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Any further indicated special studies should be conducted.  

In doing so, the examiner should record pertinent medical complaints, symptoms, and clinical findings in accordance with the applicable VA criteria for rating disorders of the skin under Diagnostic Code 7806 to include the percentage of skin on exposed areas and the entire body affected, and the type and duration of treatment, to include any systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve month period. 

The examiner also should comment on any functional limitations caused by hyperhidrosis of the feet.  The examiner should indicate the nature of any scarring shown to be from this disorder, and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part, in accordance with the latest VA criteria for rating disorders of the skin.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


